Citation Nr: 0628917	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  03-16 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected left shoulder disability, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1980.

Procedural history

Service connection was granted for a left shoulder disability 
in a June 1980 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  A 10 
percent disability rating was assigned.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which continued the previously assigned 10 
percent disability rating.  The veteran disagreed and timely 
perfected his appeal.  

A December 2005 RO rating decision awarded a 20 percent 
disability rating.  
The veteran has not expressed satisfaction with that rating.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].


FINDING OF FACT

The veteran's service-connected left shoulder disability is 
manifested by complaints of pain and a limited range of 
shoulder and arm motion.


CONCLUSION OF LAW

The criteria for an increased rating are not met.  38 
U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5201 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased rating for 
his service-connected left shoulder disability.  

The Board will first discuss certain preliminary matters.  
The issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2005).    

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The Board observes first that the veteran was informed in an 
April 2005 letter from the RO that to establish entitlement 
to an increased rating for a service-connected disability he 
needed to submit evidence that showed "your service-
connected condition has gotten worse.  See p. 5.  The letter 
also informed the veteran of the typical kinds of evidence 
that could be used to support the claims, such as medical 
records, a statement from his doctor, his statements and 
statements of others who could observe his symptoms.  These 
notices satisfy the VCAA obligation to inform a claimant of 
the evidence required to substantiate a claim. 

The April 2005 letter informed the veteran that VA had 
obtained his service records and was informed of VA's duty to 
assist him in obtaining other records.  The letter asked the 
veteran to provide any evidence that his left shoulder had 
been treated since his discharge, and to provide enough 
identifying information and a waiver to allow VA to obtain 
the records.  He was told that VA would make reasonable 
efforts to obtain evidence such as medical records, 
employment records, and records from other Federal agencies, 
but that he had to provide enough information about such 
records to enable VA to request them.  See p. 4.

Moreover, the veteran was informed that VA had requested a 
medical examination and that it was important for him to 
report to the examiner on the appointed date and time.  
Finally, the April 2005 letter also told the veteran that:

If there is any other evidence or information that 
you think will support your claim, please let us 
know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us.  
See page 2.  

In essence, the veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.
The first three elements (1), veteran status, (2) current 
existence of a disability, and (3) relationship of such 
disability to the veteran's service, are not at issue because 
the veteran has already been granted service connection.  As 
explained above, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to 
element (4), degree of disability.  With respect to element 
(5), effective date, because the Board is not granting an 
increased rating for the veteran's left shoulder, notice 
regarding an effective date would be pointless.

In any event, the veteran received specific notice as to 
Dingess in an addendum to a letter dated April 26, 2006 from 
the RO.  The veteran was provided with specific examples of 
the types of evidence which would support his claim for an 
increased rating, as well as evidence he could submit as to 
any effective date to be assigned.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is represented by an excellent veterans service 
organization which is aware of what is required of the 
veteran and of VA.  This reliance on the representative leads 
the Board to conclude that the veteran is well informed and 
aware of his obligations.  Because there is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and has obtained medical 
records pertaining to his claims.  He was accorded VA 
examinations in February 2002 and April 2005.  Importantly, 
the veteran has identified no additional information that 
should be obtained.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran specifically waived his 
right to a hearing before the Board in his Form 9.

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).
Specific schedular criteria - shoulder and arm disabilities

The veteran's service-connected degenerative joint disease of 
right shoulder is currently rated at 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).

Diagnostic Code 5201 [arm, limitation of motion of] provides 
that motion limited to 25 degrees from the side is 40 percent 
disability for the major arm, and 30 percent for the minor 
arm.  Movement limited to midway between the side and 
shoulder level is rated 30 percent disability for the major 
arm, and 20 percent disability for the minor.  Movement 
limited to at shoulder level is rated 20 percent for both 
major and minor arms.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2005).

The medical evidence indicates that the service-connected 
left upper extremity is his non-dominant, or minor, arm.  See 
38 C.F.R. § 4.69 (2005) [a distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes, and only one extremity is to be considered major]. 

Analysis

The veteran seeks a disability rating in excess of the 
currently assigned 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 [limitation of motion of arm].

Assignment of diagnostic code

A review of the evidence of record shows that the diagnosis 
of the veteran's left shoulder is early post-traumatic 
arthritis with impingement syndrome status post dislocation, 
most recently made by the April 2005 VA examiner.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5003 [arthritis] requires arthritis to be 
rated based upon limitation of range of motion.  Moreover, 
the predominant clinically identified symptomatology is 
limitation of motion of the shoulder and arm.  Accordingly, 
Diagnostic Code 5201 is most appropriate.  

No other diagnostic code is reasonably applicable to the 
veteran's disability.  Although there is a history of left 
shoulder dislocation, because there is no evidence of 
impairment to the humerus, clavicle or scapula Diagnostic 
Codes 5202 [humerus, other impairment of] and 5203 [clavicle 
or scapula, impairment of] are not applicable.  Nor is there 
evidence of ankylosis of scapulohumeral articulation.

Therefore, because the presenting symptomatology consists of 
arthritis with pain and limitation of motion the Board will 
continue to rate the veteran under Diagnostic Code 5201.  
Neither the veteran nor his representative has argued for the 
use of a different diagnostic code.

Schedular rating

As discussed above, under Diagnostic Code 5201, shoulder 
disability rated based upon limitation of motion of the arm.  
In this case, because the veteran is right-handed the Board 
looks to the rating criteria for the minor or non-dominant 
arm.  Under those criteria, a 30 percent rating may be 
assigned if motion is limited to  
25 degrees from the side.  [Normal shoulder abduction is to 
180 degrees.  
See 38 C.F.R. § 4.71, Plate I. (2005).]

The April 2005 examination found that the veteran's left 
shoulder range of motion was abduction of 90 degrees (i.e., 
half of the normal 180 degrees, or to mid-shoulder level).  
The veteran's reported range of motion is not sufficiently 
limited to warrant assignment of a 30 percent disability.  
Indeed, abduction to 90 degrees means at shoulder level, 
which is consistent with the currently assigned 20 percent 
rating.  Movement limited to 25 degrees from the side is 
hardly demonstrated.  Thus, under the schedular criteria, a 
20 percent disability rating is warranted.

The veteran has not submitted any evidence which would lead 
the Board to doubt the April 2005 examination findings.  The 
February 2002 VA examiner found that abduction was 160 
degrees.  The difference between the February 2002 and April 
2005 findings is notable; however, as indicated in the 
Introduction the RO subsequently raised the assigned 
disability rating to 20 percent from 10 percent, reflecting 
this worsened limitation of motion.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating]. However, the Board has 
not identified other aspects of the veteran's service-
connected left shoulder disability which would enable it to 
conclude that the criteria for a higher rating have been 
approximated, and the veteran and his representative have 
pointed to no such pathology.  Indeed, the April 2005 
examiner noted that the veteran reported that he was not 
incapacitated by the pain, he was not receiving treatment for 
the condition, and that he had not lost any time off from 
work due to the condition.   

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2005).  See DeLuca, supra.

The veteran has complained of left shoulder pain with 
weakness of the left arm.  The examiner noted that the range 
of motion of the shoulder, limited to 
90 degrees, was so limited by pain and repetitive use pain.  
In other words, DeLuca factors have been taken into 
consideration in assigning the 20 percent rating now in 
effect.  

Crucially, the examiner further found that the range of 
motion was not additionally limited following repetitive use 
by fatigue, weakness, lack of endurance or incoordination.  
In short, there is no evidence that the veteran's left 
shoulder symptomatology warrants the assignment of additional 
disability.  Symptoms such as pain and some limitation of 
motion are contemplated in the 20 percent rating which is 
currently assigned.  Thus, there is no basis on which to 
assign a higher level of disability based on 38 C.F.R. §§ 
4.40,  4.45 and 4.59.

Extraschedular consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor has he presented 
evidence to support the premise, that his service-connected 
left shoulder disability results in marked interference with 
employment or frequent periods of hospitalization so as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2005) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Conclusion 

In summary, for the reasons stated above, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to an increased disability rating for 
his service-connected left shoulder disability.  The benefit 
sought on appeal is denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating for the 
veteran's service-connected left shoulder disability is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


